     Case 8:18-cv-01981-DOC-KES Document 70 Filed 08/07/20 Page 1 of 4 Page ID #:608




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11

12

13
        JAMES SCHAFFER et al.,                      Case No. 8:18-cv-01981-DOC-KES
14
              Plaintiffs,
15

16
              v.
17                                                  ORDER GRANTING PLAINTIFFS’
18
        FIRST CHOICE PAYMENT                        UNOPPOSED MOTIONS FOR
        SOLUTIONS G.P., d/b/a SEKURE
19
        MERCHANT SOLUTIONS,                         ATTORNEYS’ FEES, EXPENSES AND
20            Defendant.                            SERVICE AWARDS [65] AND FOR
21                                                  FINAL APPROVAL OF CLASS
22                                                  ACTION SETTLEMENT [67]
23

24

25

26

27

28


                                              -1-
     Case 8:18-cv-01981-DOC-KES Document 70 Filed 08/07/20 Page 2 of 4 Page ID #:609




 1           Before the Court are Plaintiffs James Schaffer and Terry Fabricant’s (“Plaintiffs”)
 2    Unopposed Motions for Attorneys’ Fees, Expenses and Service Awards (“Fees Motion”)
 3    (Dkt. 65) and for Final Approval of Class Action Settlement (“Settlement Motion”) (Dkt. 67).
 4    The Court finds these matters appropriate for resolution without oral argument. See Fed. R. Civ.
 5    P. 78; C.D. Cal. R. 7-15. Having reviewed the unopposed Motions, the Court now GRANTS
 6    attorneys’ fees, costs, and final approval of the settlement.
 7    I.     Background
 8           Plaintiffs—on behalf of users or subscribers of 155,071 cellular telephones—allege that
 9    Defendant First Choice Payment Solutions G.P., doing business as Sekure Merchant Solutions
10    (“Defendant”), placed and recorded automated telemarketing calls without disclosing the calls
11    were being recorded. Plaintiffs bring causes of action under the Telephone Consumer Protection
12    Act (“TCPA”), 42 U.S.C. § 227, and California’s Invasion of Privacy Act (“CIPA”), California
13    Penal Code § 632.7.
14           After over a year of litigation, including extensive discovery, the parties engaged in a
15    mediation session on October 29, 2019. While the session itself did not produce a resolution, the
16    parties continued good-faith, arms-length negotiations for several months, eventually resulting
17    in the present agreement (the “Settlement Agreement”).
18    II.    Settlement Terms
19           Under the Settlement Agreement, the “TCPA Class” is defined as the users or subscribers
20    of 155,071 telephone numbers which allegedly received unlawful calls from Defendant. A
21    subset of this class, the “CIPA Class,” are the users or subscribers of the 19,460 phone numbers
22    assigned to California area codes.
23           The proposed Settlement Agreement requires Defendant to pay $1,600,000, and
24    Defendant also agrees to take remedial steps to promote compliance with the TCPA’s
25    restrictions on automated telephone dialing systems. The $1.6 million will first be allocated to
26    settlement administration costs, attorneys’ fees, and service awards as follows:
27           Plaintiffs have retained KCC as the Settlement Administrator, which estimates that the
28    costs of claims administration will total $210,948.42.

                                                       -2-
     Case 8:18-cv-01981-DOC-KES Document 70 Filed 08/07/20 Page 3 of 4 Page ID #:610




 1           Class counsel, in accordance with the Ninth Circuit’s benchmark of 25% for attorney’s
 2    fees, request fees of $400,000 ( = 25% of the total settlement of $1,600,000). Counsel request a
 3    further $61,544.72 to cover their expenses.
 4           Plaintiffs Schaffer and Fabricant will apply for service awards of $5000 each.
 5           After the settlement administration costs, attorney’s fees, and service awards have been
 6    paid, approximately $917,506.86 will remain, which will be distributed to all class members
 7    who file a valid claim on a pro rata basis. Members of the TCPA Class will be allotted one
 8    “share” for each of their respective TCPA claims, and members of the CIPA Class will be
 9    entitled to an additional one share for each of their respective CIPA claims. The remaining
10    settlement funds will then be distributed in accordance with the class members’ respective
11    shares. The average payment is estimated to be around $60 per class member.
12           If it is feasible to do so, the funds from unclaimed settlement checks will be redistributed
13    on a pro rata basis to those class members who cashed or deposited their settlement checks. If
14    any money is left over in an amount too small to be practicably distributed to the class members,
15    such funds shall be directed to the National Consumer Law Center, a consumer-oriented
16    nonprofit that advocates, inter alia, against illegal telemarketing. In any event, the settlement
17    funds are non-reversionary.
18           Defendant also agrees that it will take remedial measures to promote its compliance with
19    the TCPA.
20           In exchange for the above benefits under the Settlement Agreement, members of the
21    TCPA Class release any legal claims arising from Defendant’s telemarketing calls between
22    February 2, 2018 through the date of this Court’s final approval of the settlement. Similarly,
23    members of the CIPA Class release any legal claims arising from Defendant’s telemarketing
24    calls between June 18, 2018 through the date of this Court’s final approval.
25           The Court finds that the terms of the Settlement Agreement are fair and reasonable, and
26    were produced via good-faith, arms-length negotiations. The Court again notes, additionally,
27    that Defendant does not object to final approval of the settlement. Furthermore, no class
28    members have objected or opted out to the settlement, and the relatively high participation rate

                                                       -3-
     Case 8:18-cv-01981-DOC-KES Document 70 Filed 08/07/20 Page 4 of 4 Page ID #:611




 1    of 6.1% indicates that the class members support and approve of the Settlement Agreement. The
 2    Court therefore certifies the TCPA Class and CIPA Class for purposes of this settlement and
 3    grants final approval of the Settlement Agreement. Additionally, the Court believes that the 25%
 4    benchmark for attorneys’ fees will fairly and adequately compensate class counsel for their
 5    efforts and for the results they achieved on behalf of the class. The Court also approves the
 6    requested award for class counsels’ out-of-pocket expenses, as well as the service awards for the
 7    named class representatives.
 8    III.   Notice Plan
 9           In order to give class members notice of the settlement, class counsel have provided
10    KCC, the proposed settlement administrator, with the list of approximately 155,071 telephone
11    numbers at issue in this action. KCC executed a notice plan that combined email, postcard
12    mailings, and publication, including a website notice. The Court finds this notice plan, as well as
13    the parties’ proposed notice schedule, was reasonably calculated to inform class members of the
14    settlement and adequate to allow class members the opportunity to object or opt out.
15    IV.    Disposition
16           For the reasons set forth above, the Court GRANTS Plaintiffs’ Motion for Final Approval
17    of Class Action Settlement and GRANTS Plaintiffs’ Motion for Attorneys’ Fees, Expenses and
18    Service Awards. The Court commends counsel on both sides of this action for their diligent
19    efforts in reaching this settlement.
20

21           DATED: August 7, 2020
22
                                                                  DAVID O. CARTER
23
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                      -4-
